Citation Nr: 1410964	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  13-23 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative a lumbar spine disability.

2.  Entitlement to a rating in excess of 20 percent for left lower extremity sciatic radiculopathy with absence of distal tibial reflex, as of May 31, 2012.

3.  Entitlement to an effective date earlier than May 31, 2012, for the assignment of a 20 percent rating for left lower extremity sciatic radiculopathy with absence of distal tibial reflex.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 1999.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A September 1999 rating decision granted service connection for degenerative disc disease of the lumbar spine with a 20 percent rating, effective September 17, 1999.  The September 1999 rating decision also granted service connection for absence of the distal tibial reflex of the left ankle with a 10 percent rating, effective September 17, 1999.

In July 2012, the Veteran filed this current claim for an increased rating for his back disability.  A March 2013 rating decision granted a separate 10 percent rating based on mild incomplete paralysis of the sciatic nerve.  A July 2013 rating decision found that the March 2013 grant of a separate 10 percent rating based on mild incomplete paralysis of the sciatic nerve constituted impermissible pyramiding because, pursuant to the September 1999 rating decision, the Veteran was already in receipt of a 10 percent rating based on absence of the distal tibial reflex in the left ankle.  The July 2013 rating decision instead awarded the Veteran with a single 20 percent disability rating, rather than two 10 percent disability ratings, based on absence of the distal tibial reflex of the left ankle, effective May 31, 2012.  



In December 2013, the Veteran participated in a videoconference hearing before the undersigned, and a transcript of that hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  During the Veteran's December 5, 2013, hearing before the undersigned, and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wanted to withdraw the of entitlement to a disability rating in excess of 20 percent for left lower extremity sciatic radiculopathy with absence of distal tibial reflex, as of May 31, 2012.

2.  A September 1999 rating decision granted service connection for absence of the distal tibial reflex of the left ankle with a 10 percent rating, effective September 17, 1999.  The Veteran did not appeal that decision, and it became final.

3.  On July 9, 2012, the RO received the Veteran's claim for an increased rating for left lower extremity sciatic radiculopathy.

4.  It is not factually ascertainable that an increase in the symptomatology associated with the Veteran's left lower extremity sciatic radiculopathy occurred any earlier than May 31, 2012.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal are met for the claim of entitlement to a disability rating in excess of 20 percent for left lower extremity sciatic radiculopathy with absence of distal tibial reflex, as of May 31, 2012.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for entitlement to an effective date earlier than May 31, 2012, for the assignment of a 20 percent rating for left lower extremity sciatic radiculopathy with absence of distal tibial reflex have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.158, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that Board address reasons for rejecting evidence favorable to Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The required notice should be provided to the claimant before the initial unfavorable decision on a claim, and should (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Board notes that notice is unnecessary in this case because the Veteran is challenging the effective date for the grant of a disability rating  assigned in a July 2013 rating decision.  If, in response to notice of decision on a claim for which VA has already given adequate notice, VA receives a notice of disagreement that raises a new issue, VA must take proper action and issue a statement of the case if the disagreement is not resolved, but is not required to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 U.S.C.A. §§ 5103, 7105 (West 2002); VAOPGCPREC 8-03 (2003), 69 Fed. Reg. 25180 (2004).  Therefore, the Board finds further notice from VA to the Veteran is not required with regard to the claim for an earlier effective date for the grant of a 20 percent disability rating.

In addition, the duty to assist the Veteran has also been satisfied. The Veteran's service medical records, all identified and available VA medical records, and all identified and available private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  VA has further assisted the Veteran and representative throughout the course of this appeal by providing them a statement of the case, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes that VA has fulfilled the duty to assist the Veteran.

Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2013).  Either the Veteran or authorized representative may withdraw a claim.  38 C.F.R. § 20.204 (2013).  

During the Veteran's December 2013 hearing before the Board, the Veteran indicated that he wanted to withdraw the claim of entitlement to a disability rating in excess of 20 percent for left lower extremity sciatic radiculopathy with absence of distal tibial reflex, as of May 31, 2012.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates his intention to withdraw the appeal as to that issue and satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, there remain no allegations of error of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.

Earlier Effective Date

The Veteran seeks an effective date earlier than May 31, 2012 for the award of a 20 percent rating for left lower extremity sciatic radiculopathy with absence of distal tibial reflex.  In his December 2013 hearing before the undersigned, the Veteran indicated that the 20 percent disability rating for his left lower extremity sciatic radiculopathy with absence of distal tibial reflex should extend back to September 17, 1999, the original date of service connection for that disability.

An award based on a claim for an increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002).  The effective date for an increased rating may be assigned on the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2013).

The law provides an exception to this general rule governing claims for increased ratings.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

Thus, three possible effective dates may be assigned depending on the facts of the case.  If an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred, the date entitlement arose.  38 C.F.R. § 3.400(o)(1) (2013).  If an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred and been factually ascertainable.  38 C.F.R. § 3.400(o)(2) (2013).  If an increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997).

Therefore, determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred or was factually ascertainable.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2013); Hazan v. Gober, 10 Vet. App. 511 (1992).  Therefore, the Board will first determine the date of receipt of the Veteran's claim.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  Any communication or action indicating an intent to apply for VA benefits and identifying the benefit sought from a claimant or representative may be considered an informal claim.  38 C.F.R. § 3.155(a) (2013).  VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  However, VA is not required to anticipate any potential claim for a particular benefit when no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352 (1995).

Once a formal compensation claim has been allowed, receipt of certain medical evidence will be accepted as an informal claim for an increased rating.  That evidence includes a report of VA outpatient or hospital examination or report of admission to a VA hospital.  When the evidence in question is VA medical evidence, the effective date of the claim is the date of treatment.  The provisions apply only when reports relate to examination or treatment of a service-connected disability or when a claim specifying the benefit sought is received within one year from the date of the examination, treatment, or admission.  When medical evidence is from a private physician, the effective date of the claim will be the date of receipt of that evidence.  38 C.F.R. § 3.157(b) (2013).

A September 1999 rating decision granted service connection for absence of the distal tibial reflex of the left ankle with a 10 percent rating, effective September 17, 1999.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  No further correspondence or evidence was received from the Veteran until July 9, 2012, when the Veteran filed a formal claim for an increased rating for left lower extremity sciatic radiculopathy.  A July 2013 rating decision increased the rating of the Veteran's left lower extremity sciatic radiculopathy to 20 percent effective May 31, 2012, the date that the RO found that VA treatment records demonstrated worsening neurological symptoms associated with left lower extremity sciatic radiculopathy.

Thus, with an effective date of May 31, 2012, established, the Veteran is entitled to an earlier effective date only if it is factually ascertainable to that Veteran's increase in disability preceded the date of claim by one year or less.  Upon review of medical records, the Board finds that a May 31, 2012, VA treatment record indicated that the Veteran complained of worsening bilateral leg numbness.  An associated electromyography study was essentially normal, with no electrodiagnostic evidence of a left lumbosacral radiculopathy.  The Board has otherwise reviewed the record for any evidence that VA received an informal claim for an increased rating before the date of that treatment.  There is no other medical evidence of record during the one-year period preceding the Veteran's July 9, 2012, formal claim.  Considering all available lay and medical evidence, the Board finds that it was not factually ascertainable that the Veteran's radiculopathy disability had risen to the level of a 20 percent rating prior to May 31, 2012.  The medical evidence prior to May 31, 2012, is silent for any complaint of or treatment for worsening radiculopathy.

To the extent that the Veteran believes that the effective date for the 20 percent disability rating should extend back to the original date of service connection, the Board notes that when a rating decision is final, only a request for a revision premised on clear and unmistakable error could result in the assignment of earlier effective dates.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Veteran has not filed a claim for CUE in the September 1999 rating decision, and the Board does not recognize any error in that decision.  A freestanding claim for earlier effective dates, once the appeal becomes final, attempts to vitiate the rule of finality.  The Veteran had one year from notification of the September 1999 rating decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision became final when an appeal was not perfected within the allowed time period.  

The Board finds no evidence of record showing that a 20 percent rating was factually ascertainable at any time before May 31, 2012, and within the one-year period before the receipt of the Veteran's July 9, 2012, claim for an increased rating.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013).  Accordingly, the appropriate effective date for the grant of a 20 percent rating for the service-connected low back disability is May 31, 2012.  As the preponderance of the evidence is against the assignment of any earlier effective date, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of the claim of entitlement to a disability rating in excess of 20 percent for left lower extremity sciatic radiculopathy with absence of distal tibial reflex, as of May 31, 2012, is dismissed.

An effective date earlier than May 31, 2012, for the award of a 20 percent disability rating for left lower extremity sciatic radiculopathy is denied.


REMAND

The Veteran's claim of entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine must be remanded for further development.  Although the Board regrets the delay, remand is necessary to ensure due process is followed and that there is a complete record upon which to decide the Veteran's claim.

When VA provides an examination, VA must provide an adequate one or notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran received a VA examination of the lumbar spine disability in January 2013.  During a December 2013 hearing before the undersigned, the Veteran identified several inadequacies in the examination report.  The Veteran indicated that he was not asked whether he experienced muscle spasm or guarding, despite the examination report indicating that he had not experienced such symptoms.  The Veteran further indicated that muscle strength testing was not performed, despite the examination report indicating that he had normal muscle strength.  The Veteran further indicated that reflex testing was not performed, despite the examination report indicating that all deep tendon reflexes were normal.  Considering both the Veteran's consistent reports of radiculopathy both before and after the time of the examination and the 20 percent rating assigned for radiculopathy of the left leg, the Board finds the Veteran's reports credible that his symptoms re not accurately described in the January 2013 examination report.  Accordingly, on remand, the Veteran should be provided with an additional examination that fully addresses the nature and severity of his degenerative disc disease of the lumbar spine.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  Obtain copies of updated VA treatment records and associate them with the record.

2.  Then, schedule the Veteran for an examination of the lumbar spine disability with medical doctor.  Following a review of the Veteran's claims file, including the Veteran's statements and the current history obtained, the examiner must describe the nature, current severity, and all symptoms associated with the Veteran's service-connected lumbar spine disability.  All indicated tests and studies must be performed.  The examiner must review the claims file and should note that review in the report.  The examiner should provide range of motion of the thoracolumbar spine, measured in degrees.  The examiner should state whether there is any additional decrease in range of motion due to pain, excess motion, weakened motion, fatigability, or incoordination.  The examiner should conduct muscle strength testing and deep tendon reflex testing.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 &  Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


